                   Case 19-26326-MAM          Doc 18   Filed 02/05/20   Page 1 of 3



                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION

IN RE:                                                    CHAPTER 7

HERBERT ARTURO MOLINA
ANA BERTHA RIVERA-MOLINA AKA ANA                          CASE No. 19-26326-MAM
BERTHA RIVERA


                     DEBTORS
   ______________________________________/

                                         NOTICE OF APPEARANCE

         April Hosford Stone of Tromberg Law Group, LLC. files this appearance as attorney for

Bank of America, N.A. in connection with 13248 SE 26TH LANE, OKEECHOBEE, FL 34974-

0000, loan number XXXXX1510, in the above-captioned proceeding, requests that all matters which

must be noticed to creditors, any creditor's committees, and any other parties-in interest pursuant to

Fed. R. Bankr. P. 2002, whether sent by the Court, the Debtor, or any other party in the case, be sent

to the undersigned; and pursuant to Fed.R. Bankr. P 2002(g), request that the following be added to

the Court's master mailing list.




                                                   Tromberg Law Group, LLC.

                                                BY: /s/ April Hosford Stone
                                                    Attorney for Secured Creditor
                                                    1515 South Federal Highway, Suite 100
                                                    Boca Raton, FL 33432
                                                    Telephone #: 561-338-4101
                                                    Fax #: 561-338-4077
                                                    FBN 0091388
                                                    ecf@tromberglawgroup.com
                                                    astone@tromberglawgroup.com




Our Case #: 20-000157-MFR\19-26326-MAM\BOA
                   Case 19-26326-MAM          Doc 18   Filed 02/05/20   Page 2 of 3




                                         CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 5, 2020, I electronically filed the foregoing with the
Clerk of the court by using the CM/ECF system, which will send a notice of electronic filing to all
CM/ECF participants listed below:
Joe M. Grant, Esq.
197 S. Federal Hwy #200
Boca Raton, FL 33432
jgrant@marshallgrant.com

U.S. Trustee Southern District of Florida
Office of the US Trustee
51 S.W. 1st Ave., Suite 1204
Miami, FL 33130
USTPRegion21.MM.ECF@usdoj.gov

Michael R Bakst
P. O. Box 407
West Palm Beach, FL 33402

and on February 5, 2020, a true and correct copy was mailed to the non-CM/ECF participants listed
below:
Herbert Arturo Molina
10 Via Casa Sur Apt. #105
Boynton Beach, FL 33426

Ana Bertha Rivera-Molina aka Ana Bertha Rivera
10 Via Casa Sur Apt. #105
Boynton Beach, FL 33426




Our Case #: 20-000157-MFR\19-26326-MAM\BOA
                   Case 19-26326-MAM         Doc 18   Filed 02/05/20   Page 3 of 3




        I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in
this Court set forth in Local Rule 2090-1(A).


                                                 Tromberg Law Group, LLC.

                                                 BY: /s/ April Hosford Stone
                                                 Attorney for Secured Creditor
                                                 1515 South Federal Highway, Suite 100
                                                 Boca Raton, FL 33432
                                                 Telephone #: 561-338-4101
                                                 Fax #: 561-338-4077
                                                 FBN 0091388
                                                 ecf@tromberglawgroup.com
                                                 astone@tromberglawgroup.com




Our Case #: 20-000157-MFR\19-26326-MAM\BOA
